Citation Nr: 1811566	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU) on an extraschedular basis prior to December 14, 2009.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to May 1982. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board remanded the matter on appeal in June 2015.  Pursuant to the Board's remand, in a December 2017 decision, the agency of original jurisdiction (AOJ) granted an earlier effective date of March 28, 2006, for a 40 percent rating for the Veteran's only service-connected disability of seizure disorder; his seizure disorder is rated 100 percent effective December 14, 2009.  The AOJ's decision was based on the fact that March 28, 2006, was a date of receipt of a claim for an increased rating; that VA medical records reflected that he had seizures on March 17, 2006, and in December 2006; and thus, the evidence showed that he met the criteria for a 40 percent rating prior to June 27, 2007, the previous effective date for the 40 percent rating.  However, in a December 2017 supplemental statement of the case, the AOJ continued to deny a TDIU prior to December 14, 2009, which was the issue remanded and currently on appeal to the Board.

In January 2018, the Veteran filed a notice of disagreement with the rating and effective date assigned in the AOJ's December 2017 decision regarding his seizure disorder rating.  As the AOJ is still processing that appeal, the Board does not exercise jurisdiction over those matters at this time. 


FINDING OF FACT

Beginning June 1, 2006, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his only service-connected disability of seizure disorder, rated 40 percent.

CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis from June 1, 2006, to December 13, 2009, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran's only service-connected disability is seizure disorder, rated 40 percent effective March 28, 2006, and 100 percent effective December 14, 2009.  Therefore, prior to December 14, 2009, the Veteran did not meet the schedular rating criteria for a TDIU.  The Board will thus consider entitlement to a TDIU on an extraschedular basis.

In a November 2006 statement, the Veteran asserted that he could not hold down a job due to his seizures.  In the Veteran's March 2010 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," he asserted that his service-connected seizure disorder prevented him from securing or following any substantially gainful occupation.  When asked for the date his disability affected full-time employment, date he last worked full time, and date he became too disabled to work, the Veteran responded "2006" for each.  

The Veteran filed a claim for Social Security Administration (SSA) disability benefits in November 2006.  In his application, he reported that he had worked in unskilled labor from January 1990 to June 1, 2006.  He reported that he was prevented from working due to his seizure condition, and that this condition first interfered with his ability to work on June 1, 2006; that he became unable to work due to the condition on June 1, 2006; and that he stopped working on June 1, 2006.  As reflected in a December 2008 decision letter awarding disability benefits, SSA found that the Veteran had not engaged in substantial gainful activity since June 1, 2006, and was unable to do so, due to his seizure disorder.  The decision noted that "[m]edical records establish that the claimant's seizures have not been under control despite compliance with medication since the alleged onset date."  

In its June 2015 remand, the Board instructed the AOJ to submit the claim for a TDIU prior to December 14, 2009, to the Director, Compensation Service, for extraschedular consideration.  In an August 2017 advisory opinion, the Director, Compensation Service, determined that "[n]one of the available evidence supports the Veteran's contention that his seizure disorder prevented all types of gainful activity prior to December 14, 2009."  The Director's determination was based on the following: "Evidence reveals no hospitalizations or ER visits to treat his seizure disorder.  The Veteran utilized oral medication to treat his seizure disorder.  Outpatient treatment records show occasional complaints of minor seizures.  The claims file contains no medical opinions indicating that the Veteran's seizure disorder prevented all work prior to December 14, 2009."

The Board finds the evidence to be in relative equipoise as to whether the Veteran has been unemployable due to his seizure disorder as of June 1, 2006, as he has asserted.  The evidence of record reflects that the Veteran has not been gainfully employed since this time and, as noted in both the December 2008 SSA determination and the AOJ's December 2017 rating decision, the Veteran's service-connected seizure disorder appears to have increased in severity in 2006.  Resolving reasonable doubt in his favor, the Board finds that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected seizure disorder beginning June 1, 2006.  Therefore, a TDIU on an extraschedular basis from June 1, 2006, to December 13, 2009, is warranted.


ORDER

A TDIU on an extraschedular basis from June 1, 2006, to December 13, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


